Citation Nr: 1139311	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1999 to December 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic migraine headaches.

During the course of this appeal, the case was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  The remands occurred in July 2009 and December 2010.  Following the latest remand, the claim was readjudicated and denied in a September 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in October 2011, and the Veteran now continues his appeal. 


FINDINGS OF FACT

A chronic disability manifested by persistent, recurrent headaches, to include migraines, did not have its onset during active military service and is not secondary to a service-connected disability.


CONCLUSION OF LAW

A chronic disability manifested by persistent, recurrent headaches, to include migraines, was not incurred nor presumed to have been incurred in active duty, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application that was filed in December 2002.  VCAA notice letters addressing the applicability of the VCAA to the headache claim at issue and of VA's obligations to the Veteran in developing the claim were dispatched to the Veteran in January 2003 and July 2009 which, collectively, satisfied the above-described mandates.  Although complete notice of all these mandates did not precede the initial adjudication of the claim, the later notice was followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in September 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any case, as this appellate decision is denying the claim being sought on appeal, the issues of ratings and effective dates for VA compensation awards is rendered moot.  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records have been obtained and associated with his claims file.  Additionally, relevant post-service medical records from VA dated from 2003 - 2011 are also associated with the claims file.  In any case, in a statement dated in September 2011, the Veteran affirmed that he had no additional evidence to submit in support of his claim and did not otherwise indicate that there was any outstanding relevant evidence that must be considered in this current appeal with respect to the issue decided on the merits herein.  Pursuant to his claim, the Veteran was also afforded several VA-authorized medical examinations or requests for clarifying medical opinions in June 2003, July 2005, August 2009, April 2011, and August 2011, which collectively address all pertinent nexus theories of service connection regarding the issue on appeal.  The examination reports and opinions include adequate discussion of the opining examiner's clinical observations and a rationale to support these findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  To the extent that there were any deficits in these examinations, they have been rectified by subsequent corrective examinations and opinions obtained when the case was remanded in July 2009 and December 2010.  The Board finds in this regard that the AMC/RO's post-remand development is in substantial compliance with the Board's prior remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the medical examinations and opinions of record are now collectively deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the veteran is presumed to have been sound upon entry to active service when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

As relevant, the Veteran served on active duty in the United States Air Force from September 1999 to December 2002.  His personnel records reflect that he served the entirety of his military service in the continental United States and was never deployed overseas.  Thusly, the current claim for VA compensation for chronic headaches is not predicated on a theory of disability due to undiagnosed illness associated with Gulf War service under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2011).

The Veteran's service treatment records reflect that his head and neurological system were normal on induction examination in September 1999, and that he denied having any history of frequent or severe headaches.  

In May 2000, the Veteran complained of headaches as one of several symptoms while being treated for a chest cold.  Subsequent treatment notes show that his cranial nerves were normal on clinical assessment in September 2000, December 2000, July 2001, and September 2001.  In November 2001, he was treated for an upper respiratory infection and sinusitis, during which time he also reported experiencing a mild headache.  

On separation examination in October 2002, the Veteran complained of temporomandibular joint (TMJ) pain with headaches.  Although he affirmed having a history of frequent or severe headaches on his medical history questionnaire, an assessment of his cranial nerves showed that they were normal and that he was neurologically intact.  He was diagnosed with "Headaches due to TMJ syndrome - improving."

The Veteran is presently service-connected for residuals of a left little finger injury with flexion contracture (rated 10 percent disabling), low back strain (rated 10 percent disabling), chronic sinusitis (rated 10 percent disabling), and onychomycosis of the toenails (rated noncompensably disabling). 

Post-service VA medical examination in June 2003 shows, in pertinent part, that the Veteran's cranial nerves were normal and intact that the he denied having any headaches or focal weakness on neurological examination.

VA-authorized medical examination in July 2005 shows that the Veteran reported having a history of recurring migraine-type headaches since active service,  beginning in December 2000, with a frequency of once per month.  Each attack lasted approximately six hours in duration, which rendered him unable to work or move out of his bed.  He treated these episodes with non-prescription Motrin, as needed.  However, he was clinically normal in all respects on neurological examination, including on assessment of his cranial nerves, coordination, motor functioning, and mental status.   No diagnosis was thusly presented as the examiner remarked on the report that there was no pathology to render a diagnosis.

VA neurological examination in August 2009 notes the aforementioned history of migraines since service, as previously reported by the Veteran, with current and frequent headache attacks.  The Veteran reported that onset of these headache attacks was triggered by stress, anxiety, and having an empty stomach.  The examiner noted on review of the claims file that the headaches noted on service separation examination in August 2009 were attributed to the Veteran's non-service-connected TMJ syndrome.  Thusly, the examiner stated that he was unable to determine whether or not the Veteran's headaches were related to service without resorting to speculation.

After having determined that the August 2009 examination was inadequate for adjudication purposes, the Veteran was provided with a new VA compensation examination in April 2011.  The physician who conducted this examination reviewed the Veteran's relevant clinical history, examined the Veteran, and presented the following opinion:

The headaches reported in the patient's service military records were associated either with upper respiratory infections or with flare-ups of TMJ pain.  He was never treated for headaches in isolation and was never given the diagnosis of migraine headaches.  His [post-service VA] intake exam in 2003. . . is silent for chronic headaches.  A comprehensive examination in [September] 2010 was also negative for migraine headaches.

It is less likely than not that any current diagnosis of migraine headaches had its onset during or as the result of the patient's active military service.  His inservice incidents suggest headaches secondary to upper respiratory infections or TMJ flare-ups.

In an August 2011 addendum opinion, the VA physician who presented the above April 2011 opinion addressed the relationship between the Veteran's headaches and his service-connected sinusitis.  The examiner noted that the August 2009 VA examination shows that onset of the Veteran's headache attacks was reportedly triggered by stress, anxiety, and having an empty stomach.  At the time, the Veteran was also experiencing sinusitis symptoms, but as the August 2009 examiner "[did] not associate [the Veteran's] headaches with seasonal changes, upper respiratory symptoms like stuffy nose, sneezing, or sinus pressure[,] based on [these findings and] the information in the claims file, it is less likely than not that [the Veteran's] migraine headaches are causally related to his service connected sinusitis."  The Board notes that as the clinical evidence does not indicate that the sinusitis symptoms precipitated the headaches, it is factually inferable that they did not also aggravate the headaches (i.e., permanently worsen them beyond their normal natural clinical progression).

In view of the foregoing discussion, the Board concludes that the objective medical evidence does not establish onset of chronic headaches in service, nor does the evidence reflect onset of migraine headaches to a compensable level of impairment within one year following separation from service in December 2002, such that service connection on a direct or presumptive basis may be found.  Furthermore, the clinical evidence expressly demonstrates no link between the current headaches and active duty, either directly or as secondary to or aggravated by a service-connected disability.  To the extent that the Veteran seeks to establish chronicity of his headaches to service by offering his statements regarding their history of onset, while he is competent to present a history of his perceived subjective headache symptoms, the Board finds that the contemporaneous medical evidence from service contradicts his reported history and thus his statements in this regard are deemed to be not credible for purposes of establishing a nexus to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lastly, as the Veteran is not shown by the record to be a medical professional, he thus lacks the competence to diagnose his symptoms as being representative of a chronic medical disability, much less present commentary or opinion linking them to service, absent any formal clinical training and certification.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thusly, the claim for service connection for chronic headaches, to include migraines, is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   

ORDER

Service connection for chronic headaches, to include migraines, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


